210 F.2d 245
WILSON,v.UNITED STATES.
No. 13819.
United States Court of Appeals, Ninth Circuit.
Feb. 3, 1954.

Robert G. Closterman, Portland Or., for appellant.
Henry L. Hess U.S. Atty., Maurice U. Engelgau, Robert L. Dressler, Asst. U.S. Attys., Portland Or., Richard Foster, Asst. U.S. Atty., E. Elmer Collett, Asst. U.S. Atty., Lynn J. Gillard Asst. U.S. Atty. San Francisco, Cal., for appellee.
Before DENMAN, Chief Judge, and ORR and POPE, Circuit Judges.
PER CURIAM.


1
Wilson appeals from a judgment convicting him of possession of marihuana not having paid the transfer tax imposed by the Act of Congress of August 2, 1937, the same being the third offense in which he was convicted of violation of that Act.


2
He contends that there is no evidence to sustain the jury's verdict.  There is no merit in this contention, there being abundant evidence sustaining it.


3
Wilson further contends that the Act of Congress of November 2, 1951, I.R.C. § 2557(b), 26 U.S.C.A., is unconstitutional because ex post facto in character.  This contention was decided by this court adversely to him upon Wilson's petition for bail pending appeal, as appears in our opinion filed in Wilson v. United States, 9 Cir., 205 F.2d 567.


4
The judgment is affirmed.